Citation Nr: 1547634	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  07-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea syndrome.

3.  Entitlement to service connection for a respiratory disability, to include allergic rhinitis, pharyngitis, coughing, sinusitis, and wheezing.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981, from January 2000 to December 2000, and from July 2003 to November 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was most previously before the Board in April 2011.

The Veteran attended a hearing in October 2008 before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  The Veteran was advised by March 2011 letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  In addition, the Veteran was asked whether she wanted a Board hearing with a VLJ who could participate in deciding the appeal.  In September 2015 the Veteran indicated that she did not desire another Board hearing.

In February 2009, the Board denied service connection for tinnitus, sleep apnea syndrome, chronic respiratory problems, and hypertension.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims.  In August 2010, the Court remanded the claims for service connection for tinnitus, sleep apnea syndrome, chronic respiratory problems, and hypertension for compliance with a Joint Motion for Remand.

The claims of entitlement to service connection for sleep apnea, a respiratory disability, and hypertension are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran was exposed to acoustic trauma in service and has provided credible lay evidence of a continuity of tinnitus symptoms in and since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The service medical records show complaints of exposure to loud noise.

At the October 2008 Travel Board hearing, the Veteran testified that during service she was a medical technician assisting patients with aeromedical evacuations between different areas of the war zones.  The Veteran stated that the aircraft were noisy and she was aboard 12 to 16 hours a day.  She indicated that she used earplugs and at one point ear muffs.  The Veteran testified that she noticed ringing in her ears after coming back from overseas.

The Veteran is competent to report having sustained acoustic trauma during her periods of service, and as that is consistent with the circumstances of her service.  The Board finds that those assertions are credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which she has direct knowledge such as ringing in her ears.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the Veteran is considered competent to report that she currently experiences ringing in her ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board observes that the Veteran's statements as to continuity of tinnitus symptomatology since service, including those made at her October 2008 Board hearing, are reliable and have been consistent.  Further, the Veteran's tinnitus was noted to be constant at the February 2008 VA audiological examination, and that examiner noted that the Veteran indicated that she had the onset of tinnitus 10 years prior.  The Board therefore finds that the Veteran's statements are sufficient to establish continuity of symptomatology.

Based on the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



REMAND

As for the issues of entitlement to service connection for sleep apnea syndrome, chronic respiratory disability, and hypertension, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  Further, and in accordance with the August 2010 Joint Motion of the parties, the Board finds that providing the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between sleep apnea, respiratory disability, hypertension, and service is appropriate.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since December 2014.

2.  Then, schedule the Veteran for a VA examination of the claimed sleep apnea syndrome.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea syndrome that had its onset in service or is otherwise etiologically related to active service.  A rationale for all opinions should be provided.

3.  Then, schedule the Veteran for a VA examination of the claimed chronic respiratory disability.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a chronic respiratory disability that had its onset in service or is otherwise etiologically related to active service.  A rationale for all opinions should be provided.

4.  Then, schedule the Veteran for a VA examination of the claimed hypertension.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hypertension that had its onset in service or within one year of service discharge, or is otherwise etiologically related to active service.  A rationale for all opinions should be provided.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


